                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

WILLIAM D. MCCARTY                               §

VS.                                              §              CIVIL ACTION NO. 9:17-CV-182

GREG SANCHES, ET AL.                             §

                         ORDER ADOPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff William D. McCarty, proceeding pro se, filed this civil rights action pursuant to 42

U.S.C. § 1983 against Greg Sanches, Charles Dougherty, Zack Nick, Sammy Barden, Sergio Luna,

Stephen Netherton, Ed Jones, Chad Hooper, Adam Herrington, Garland Waggonner, Wacey

Hartman, and Grimes.

       The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends granting plaintiff’s motion to dismiss Greg Sanches, Zack Nick,

Sammy Barden, Sergio Luna, Stephen Netherton, Chad Hooper, Adam Herrington, Garland

Waggonner, Wacey Hartman, and Grimes.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report and recommendation of the Magistrate Judge (document no. 44) is ADOPTED.
Defendants Greg Sanches, Zack Nick, Sammy Barden, Sergio Luna, Stephen Netherton, Chad

Hooper, Adam Herrington, Garland Waggonner, Wacey Hartman, and Grimes are DISMISSED

from this action.



             So Ordered and Signed
             Aug 20, 2019




                                          2
